Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 7/5/2022. 
Claims 1 and 3-21 are pending. Claim 2 has been canceled. Claims 4-5 and 12-21 have been withdrawn. Claims 1, 4-6, 12 and 16-19 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitations recited in claim 1 renders the claim indefinite:
“the semiconductor wire comprises a first part protruding from a first end of the part covering the channel region of the semiconductor layer in the axial direction and a second part protruding from a second end of the part covering the channel region of the semiconductor layer in the axial direction;
in a direction perpendicular to the axial direction; one part of the source electrode overlaps with the part covering the channel region of the semiconductor layer, and other part of the source electrode does not overlap with the part covering the channel region of the semiconductor layer, overlaps with and is in direct contact with the first part of the semiconductor wire; one part of the drain electrode overlaps with the part covering the channel region of the semiconductor layer, and other part of the drain electrode does not overlap with the part covering the channel region of the semiconductor layer, overlaps with and is in direct contact with the second part of the semiconductor wire.” 
Repeated recitations to “the part covering the channel region of the semiconductor layer” is indefinite. Regarding “the part”, many different “parts” are recited throughout the claim. The recitation to “the part” alone renders the claim indefinite because it is unclear which “part” is being referenced.  Furthermore, “the channel region of the semiconductor layer” lacks antecedent basis. Claim 1 previously define “the channel region” to be a part of the semiconductor wire. Therefore, it is unclear what is meant by “the part covering the channel region of the semiconductor layer”. As best understood, this limitation is intended to recite “the part of the semiconductor layer covering the channel region of the semiconductor wire”.
Furthermore, the recitation “in a direction perpendicular to the axial direction” alone renders the claim indefinite because it is unclear what this limitation is intended to define. What is “in a direction perpendicular to the axial direction”? It appears that all it requires is that there exist a direction which is perpendicular to the axial direction. No other structural relationship is further recited between the “direction” and other claimed elements.
Furthermore, it is unclear what is referenced by the limitation “overlaps with and is in direct contact with the first part of the semiconductor wire”. What element “overlaps with and is in direct contact with the first part of the semiconductor wire”? The limitation “overlaps with and is in direct contact with the second part of the semiconductor wire” renders the claim indefinite  for the same reason.
Claim 6 reciting  “the part covering the channel region of the semiconductor layer” renders the claim indefinite for the same reason explained above.
Claim 8 reciting “in a direction perpendicular to the axial direction” renders the claim indefinite because it is unclear if this is referring to the same “direction perpendicular to the axial direction” previously recited in claim 1. 
Other claims are rejected for depending on a rejected claim.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. US 2018/0012962 A1 (Yeh).

    PNG
    media_image1.png
    521
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    794
    902
    media_image2.png
    Greyscale

In re claim 1, as best understood, Yeh discloses (e.g. FIG. 14) a nanowire transistor 1400, comprising: 
a semiconductor wire (e.g. a lower one of multiple BP layers 404 in the channel region (x layers in channel region, ¶ 62) having width Wy (FIG. 2) of several nanometer (¶ 32) is considered a “nanowire” as consistent with applicant’s disclosure that a nanowire can have a width of 10-20 nm (¶ 66 of Applicant’s Specification)) comprising a first semiconductor material (BP, ¶ 2) and comprising a source region 610 (e.g. region to the left of gate 410), a drain region 610 (e.g. region to the right of gate 410), and a channel region 608, wherein along an axial direction (lateral direction in FIG. 14) of the semiconductor wire 404 (a lower layer of BP multilayers in channel region), the channel region 608 is between the source region 610 (left of gate 410) and the drain region 610 (right of gate 410); 
a semiconductor layer (e.g. an upper and/or lowermost layer of the multiple BP layers in the channel region (x layers in channel region, ¶ 62)) which comprises a second semiconductor material (BP), surrounds the semiconductor wire in a direction (vertical in FIG. 14) surrounding the axial direction (e.g. an upper BP layer of multiple BP layers in the channel region is considered to surround a lower BP layer in the vertical direction; alternatively, a lower BP layer and an upper BP layer of the multiple BP layers in the channel region are considered to surround an intermediate BP layer), and comprises a part covering the channel region 608 of the semiconductor wire 404; and 
a source electrode 412 and a drain electrode 412, wherein the source electrode 412 (left of gate 410) is in the source region 610 (left of gate 410) of the semiconductor wire (lower BP layer 404) and is in direct contact with the source region 610 of the semiconductor wire (412 “directly interfaces” the exposed top surface of the lower BP layer having stair-stepped profile shown in FIG. 14, ¶ 88), and the drain electrode 412 (right of gate 410) is in the drain region 610 (right of gate 410) of the semiconductor wire (lower BP layer 404) and is in direct contact with the drain region 610 of the semiconductor wire (412 “directly interfaces” the exposed top surface of the lower BP layer having stair-stepped profile shown in FIG. 14, ¶ 88);
the semiconductor wire (e.g. lower BP layer 404) comprises a first part (left exposed end portion) protruding from a first end of “the part” (of an upper BP layer) covering “the channel region” 608 (of lower BP layer) in the axial direction (protruding underlying layer as a result of the stair-stepped profile formed by non-aligned adjacent layers) and a second part (right exposed end portion) protruding from a second end of “the part” (of an upper BP layer) covering “the channel region” (of lower BP layer) in the axial direction (protruding underlying layer as a result of the stair-stepped profile formed by non-aligned adjacent layers);
“in a direction perpendicular to the axial direction” (there a direction that is perpendicular to the axial/lateral direction in FIG. 14); one part (an inner part) of the source electrode 412 (left) overlaps with “the part” (of an upper BP layer) covering “the channel region” (inner part of 412 closer to gate overlapping an upper BP layer), and other part (an outer part) of the source electrode 412 does not overlap with “the part” (of an upper BP layer) covering “the channel region” (outer part of 412 directly interfacing the exposed top surface of the lower BP layer does not overlap with the upper BP layer), “overlaps with and is in direct contact with the first part of the semiconductor wire” (outer part of 412 overlaps and directly contact the exposed top surface of the lower BP layer); one part (an inner part) of the drain electrode 412 (right) overlaps with “the part” (of an upper BP layer) covering “the channel region” (inner part of 412 closer to gate overlapping an upper BP layer), and other part (an outer part) of the drain electrode 412 does not overlap with “the part” (of an upper BP layer) covering “the channel region” (outer part of 412 directly interfacing the exposed top surface of the lower BP layer does not overlap with the upper BP layer), “overlaps with and is in direct contact with the second part of the semiconductor wire” (outer part of 412 overlaps and directly contact the exposed top surface of the lower BP layer).

In re claim 3, Yeh discloses (e.g. FIG. 14) wherein the source electrode 412 (left of 410) covers at least a part of the source region 610 (left of 410) of the semiconductor wire (lower BP layer); and the drain electrode 412 (right of 410) covers at least a part of the drain region 610 (right of 410) of the semiconductor wire (lower BP layer).

In re claim 6, as best understood, Yeh discloses (e.g. FIG. 14) wherein a length of the channel region is equal to a length of “the part” (of the semiconductor layer) covering the channel region along the axial direction of the semiconductor wire. No particular “channel region” has been claimed that would distinguish over a portion of a lower BP layer that correspond to the entire length of an upper BP layer of the multiple BP layers 404 (¶ 62). A conducting channel being present in such “channel region”.  As such, equal length of “the part of the semiconductor layer” (upper BP layer) and the “channel region” (region in lower BP layer corresponding to length of the upper BP layer) is taught.

In re claim 7, Yeh discloses (e.g. FIG. 14) further comprising: a gate oxide layer 602 covering the semiconductor layer (upper BP layer of the multiple BP layers 404 defining t1); and a gate electrode 604 covering the gate oxide layer 602, wherein along the axial direction (lateral direction in FIG. 14) of the semiconductor wire (lower BP layer of 404), two ends of the semiconductor layer (upper BP layer of 404 in t1) protrude from the gate oxide layer 602 and the gate electrode 604 (all of the BP layers in the thickness t1 extends outside the gate structure 410).

In re claim 8, as best understood, Yeh discloses (e.g. FIG. 14) wherein in “a direction” perpendicular to the axial direction of the semiconductor wire (vertical direction in FIG. 14), the source electrode 412 (left) does not overlap with the gate oxide layer 602, and the drain electrode 412 (right) does not overlap with the gate oxide layer 602; and in the direction perpendicular to the axial direction of the semiconductor wire (vertical direction in FIG. 14), the source electrode 412 (left) does not overlap with the gate electrode 604, and the drain electrode 412 (right) does not overlap with the gate electrode 604.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Regarding Yeh, Applicant argues in Yeh’s FIG. 6A, the part of the contact 412 that does not overlap with the BP layer 404 also does not overlap a semiconductor wire protruding from the ends of the BP layer (Remark, page 12).
This is not persuasive because Yeh teaches in another embodiment in FIG. 14, wherein multiple BP layers 404 are formed to have stair-stepped profile, where top surfaces of the lower BP layer is exposed at the ends, and contact 412 directly interfaces the exposed top surfaces (¶ 88). Yeh further teaches multiple BP layers are formed to define t1 in the channel region (¶ 62). As such, in the stair-stepped structure, a lower BP layer protrudes from the end of an upper BP layer, and the part of the contact 412 that is not overlapping the upper BP layer would be in direct contact and overlap the exposed top surface of the lower BP layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0093745 A1 teaches (FIG. 2A-2B) a nanowire transistor having a sleeve 220 and a core
US 9,287,360 B1 teaches (FIG. 8) a nanowire transistor having a core 103 and shell 106
US 2013/0302955 A1 teaches (FIG. 4B) alternating SiGe nanowire 107 and Si nanowire 104
US 2017/0110373 A1 teaches (FIG. 1) a nanowire transistor having core 212 and layer 212 covering core
US 2014/0209998 A1 teaches (FIG. 1) a nanowire transistor 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815